The count for a deceit alleges a scienter, and it is necessary to prove the allegation in order to support the count. But the count for a false warranty does not allege a scienter. The allegation is, that there was a warranty of soundness, and that the warranty was false, in this, that the property was unsound. So, the gist of this count is a breach of the warranty, and there is no ground upon which it is necessary either to allege, or affirm, a scienter. Lassiter v. Ward, 11 Ire. Rep. 443. There is no error.
PER CURIAM.                               Judgment affirmed.